PER CURIAM.
The question whether or not the particular device complained of infringes any claim of this patent is by no means free from doubt; it can be more satisfactorily disposed of at the trial than in advance upon affidavits. In such case it is not the practice to discuss or dispose of such question upon application for injunction pendente lite, unless some very strong case of future irreparable injury is made out. No such case is shown here. The suit is not brought against the maker of the alleged infringing device, hut against a dealer who (except in one instance) has sold none of them, has never carried them in stock, nor offered them for sale, nor so far as the record discloses has any intention of selling any. In the single instance above referred to an agent of complainant asked defendant to send to the maker and get four of these thill couplings; the only sale defendant ever made of them was thus on complainant’s own solicitation. There seems no danger that defendant will infringe between now and the time of trial. We see no reason to alter the disposition made of the motion in the District Court.
The order is affirmed, with costs of this appeal.